BEA, Circuit Judge,
separately concurring.
I concur in the result vacating the IJ’s adverse credibility determination, granting the petition for review, and remanding to the BIA for it to conduct a proper changed country conditions analysis under Lopez v. Ashcroft, 366 F.3d 799, 807 (9th Cir.2004). I separately concur, however, because I conclude the inconsistencies the IJ identified in petitioner’s application and later supplemental declaration {e.g., the arrest of petitioner’s father and the claim of discrimination against Sikhs at the Bombay college) were material and went to the heart of petitioner’s asylum claim (and thus generally would be sufficient to support an adverse credibility determination). Nevertheless, the IJ failed to provide petitioner a reasonable opportunity to explain either inconsistency. See Chen v. Ashcroft, 362 F.3d 611, 618 (9th Cir.2004) (holding that the IJ “must provide a petitioner with a reasonable opportunity to offer an explanation of any perceived inconsistencies that form the basis of a denial of asylum.”). Neither the IJ nor the government attorney questioned petitioner regarding the inconsistencies, and the inconsistencies thus cannot support the adverse credibility determination. See id.
TALLMAN, Circuit Judge,
concurring.
If I were writing on an clean slate, especially in light of the clear congressional intent behind the recently enacted Real ID Act, P.L. No. 109-13 (May 11, 2005), (which admittedly does not apply retroactively to cases like this one filed before its effective date), I would uphold the decision of the Board of Immigration Appeals and the Immigration Judge. See Kaur v. Ashcroft, 379 F.3d 876, 890 (9th Cir.2004) (Tallman, J., dissenting). However, under current Ninth Circuit precedent, I am required to concur.